DETAILED ACTION
In view of the new rejection below, this Office Action is Non-Final. The amendments filed 9/1/2021 have been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim 6 recites “each aromatic dianhydride monomer is independently at least one compound selected from the group of…cyclobutane tetracarboxylic dianhydride, [and] cyclopentane tetracarboxylic dianhydride”. This fails to further limit claim 1 because the parent claim sets forth two “aromatic dianhydride monomer[s]”, but cyclobutane tetracarboxylic dianhydride and cyclopentane tetracarboxylic dianhydride are not aromatic compounds. The examiner respectfully suggests amending claim 1 to replace the two instances of “an aromatic dianhydride monomer” with “a dianhydride monomer” and further add the limitation in claim 1 that “each dianhydride monomer is an aromatic dianhydride monomer, cyclobutane tetracarboxylic dianhydride, or cyclopentane tetracarboxylic dianhydride”, as well as deleting the non-aromatic compounds from claim 6 to overcome the rejection. (The examiner contacted Applicant’s representative to request authorization for an examiner’s amendment to make these changes, but no agreement was reached in the time allotted. See attached Interview Summary.)


Allowable Subject Matter
Claims 1-4, 7-8, and 10 are allowed.
Fukuhara (JP 2011-251450) discloses a laminate having excellent reflectivity, whiteness, heat resistance and adhesion properties [abstract; 0001]. As such, the reference does not disclose a film having a transmittance of 88% or more at 550 nm and one of ordinary skill in the art would not be motivated to select such a transmittance.
Ahn (US 2016/0222166) discloses polyamideimide copolymer having low YI and anti-UV color change properties [0003; 0011]. A film thereof can have a total light transmittance of about 80% or higher, for example, of about 85% or higher, for example, of about 88% or higher, at a wavelength range of about 380 nanometers (nm) to about 750 nm [0165]. The reference is silent with regard to the transmittance at 388 nm, specifically. Nothing of record indicates one of ordinary skill in the art would be motivated or be capable of adjusting the transmittance at 388 nm to 13% or less, while maintaining total light 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787